FORM




WASHINGTON PRIME GROUP INC.
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
(For Employee with Employment Agreement)
This Restricted Stock Unit Award Agreement (“Agreement”) made as of __________,
2017 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.The Participant is an employee of the Company or one of its Affiliates and
provides services to the Partnership.


B.The Partnership has adopted the Partnership’s 2014 Stock Incentive Plan (as
further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, employees of the Partnership or an Affiliate
(including the Company) with equity-based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company. Capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Plan unless otherwise indicated.


C.Reference is made to the [Amended and Restated] Employment Agreement between
the Participant and the Company dated as of ___________, ____ (the “Employment
Agreement”). This Award is intended to comply with the terms of the Employment
Agreement, this Agreement and the terms of the Plan, and if there are any
inconsistencies or ambiguity between (x) the same, then the terms of the Plan
shall control, or (y) the Employment Agreement and this Agreement, then this
Agreement shall control. The parties hereby acknowledge and agree that this
Award is in complete satisfaction of the Company’s obligations under Section
_______ of the Employment Agreement.


D.This Agreement evidences an award (the “Award”) of the number of Restricted
Stock Units specified in Section 2 of this Agreement, as approved by the
Committee.


NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration; Incorporation of the Plan. This Award shall be administered by
the Committee which has the powers and authority as set forth in the Plan. The
Committee will make the determinations and certifications required by this Award
as promptly as reasonably practicable following the occurrence of the event or
events necessitating such determinations or certifications. The provisions of
the Plan are hereby incorporated by reference as if set forth herein. Should
there be any conflict between the terms of this Agreement on the one hand, and
the Plan on the other hand, the terms of this Agreement shall prevail.


1

--------------------------------------------------------------------------------

FORM




2.Award.


(a)Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted _______
Restricted Stock Units as of the Award Date. Each Restricted Stock Unit
represents a conditional right to receive one share of Common Stock.


(b)Vesting. The Restricted Stock Units granted hereunder will vest and become
nonforfeitable with respect to one-third of the Award on each of the first,
second and third anniversaries of the Award Date (each such date, a “Vesting
Date”), provided that the Participant is employed by the Company through the
applicable Vesting Date and is in continued compliance with the provisions of
Section __ of the Employment Agreement. Unless otherwise determined by the Board
or the Committee, and except as set forth in the following paragraph hereof,
upon a termination of the Participant’s employment with the Company for any
reason prior to the third anniversary of the Award Date, all of the then
unvested Restricted Stock Units granted hereunder shall be forfeited without any
consideration, and the Participant shall have no further rights thereto.


Notwithstanding the foregoing, in the event of a termination of Participant’s
employment with the Company prior to the third anniversary of the Award Date,
Participant’s then unvested Restricted Stock Units shall be forfeited or vest in
accordance with the applicable provisions of Sections __ and __ of the
Employment Agreement, and in the event of a Change in Control, Participant’s
then unvested Restricted Stock Units shall be treated in the manner set forth in
Section __ of the Employment Agreement.
(c)Settlement. As soon as practicable following the applicable Vesting Date (but
in no event later than March 15th of the calendar year following the calendar
year in which the applicable Vesting Date occurs), subject to Section 4
(pertaining to withholding of taxes), the Company shall deliver to the
Participant one share of Common Stock in respect of each of the Restricted Stock
Units that vested as of such Vesting Date free of any restrictions.


3.Restrictions. Subject to any exceptions set forth in the Plan, no Restricted
Stock Unit granted hereunder may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged, in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 3 will be null and void and any Restricted Stock Unit
which is hedged in any manner will immediately be forfeited. All of the terms
and conditions of the Plan and this Agreement will be binding upon any permitted
successors and assigns. Except as provided in Section 5 of this Agreement, a
Restricted Stock Unit shall not entitle the Participant to any incidents of
ownership (including, without limitation, dividend and voting rights) in any
Share until the Participant is issued the Share to which such Restricted Stock
Unit relates pursuant to Section 2(c) hereof.


4.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal, state, local or
foreign income tax purposes with respect to any Restricted Stock Units, the
Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Restricted Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment


2

--------------------------------------------------------------------------------

FORM


otherwise due to the Participant, including deducting such amount from the
delivery of Shares issued upon settlement of the Restricted Stock Units, that
gives rise to the withholding requirement.


5.Dividend Equivalent Rights. So long as the Award is outstanding, the
Participant shall be paid dividend equivalent payments equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award as if such
Shares had been delivered pursuant to such Award, notwithstanding that such
Shares are in respect of unvested Restricted Stock Units, provided such
Restricted Stock Units shall not theretofore have been forfeited pursuant to the
terms of the Award. Such amounts will be paid in cash at the same time as the
applicable dividends are paid on shares of Common Stock. For the avoidance of
doubt, the provisions of this Section 5 shall not apply to any extraordinary
dividends or distributions. The Participant will have only the rights of a
general unsecured creditor of the Company in respect of such dividend equivalent
payments until paid as specified herein.


6.Tax Representations. The Participant hereby represents and warrants to the
Company as follows:


(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
7.Amendment. No amendment of this Agreement shall materially adversely impair
the rights of the Participant without the Participant’s consent, except such an
amendment made to comply with applicable law (including Applicable Exchange
listing standards or accounting rules) or avoid the incurrence of tax penalties
under Section 409A of the Code.


8.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.


9.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.


10.Severability; Entire Agreement. If any provision of the Plan or this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.




3

--------------------------------------------------------------------------------

FORM


11.Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.


12.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement.


13.Section 409A. The amounts payable under this Agreement are intended to avoid
the incurrence of tax penalties under Section 409A of the Code. This Agreement
shall in all respects be administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Notwithstanding anything herein to the contrary, in the
event that the Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.


4

--------------------------------------------------------------------------------

FORM






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of __________, 2017.


WASHINGTON PRIME GROUP INC.,
     an Indiana corporation
 
 
By:
 
 
Name:
 
Title:

WASHINGTON PRIME GROUP, L.P.,
     an Indiana limited partnership
 
 
By:
Washington Prime Group Inc.,
 
an Indiana corporation, its general partner
 
 
By:
 
 
Name:
 
Title:

PARTICIPANT
 
 
By:
 
 
Name:









































[Signature Page to WPG Employee RSU Award Agreement]




5